Citation Nr: 1624436	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  03-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for traumatic arthritis of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Stephen Bennet, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The Veteran served on active duty from November 1967 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   
 
The Board remanded the Veteran's claims remaining on appeal in August 2015 in order to provide the Veteran a hearing.  He was provided a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  The August 2015 Board decision also denied the Veteran's claim for service connection for a bilateral knee disorder and his claim for VA pension benefits.

Separately, in a September 2015 rating decision, the RO denied service connection for obstructive sleep apnea.  The Veteran submitted a notice of disagreement (NOD) with the denial.  The NOD is recorded in the Veterans Appeals Control and Locator System (VACOLS).  In an October 2015 letter, the RO acknowledged receipt of written disagreement with the September 2015 rating decision.  As the RO has acknowledged receipt of the NOD, and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, a remand of the issue pursuant to Manlincon is not warranted in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the November 2015 hearing the Veteran's attorney requested that the record remain open for 30 days in order that the Veteran could submit additional pertinent VA medical records.  At that time the VLJ informed the attorney that the Veteran could waive initial RO consideration of such records is he so chose.  The Board notes that the additional relevant treatment records were subsequently received from the Veteran's attorney and he did not waive RO review of those records.  The Board notes that in this case the Veteran's substantive appeal was received in November 2011, and that the Board must remand the Veteran's claims for RO review of the newly submitted pertinent evidence.  38 C.F.R. § 19.31.

The Board notes that the Veteran has not had a VA examination of his lumbar spine since April 2014, and that VA treatment records in July, August and September 2015 indicate that the Veteran complained of chronic low back pain.  The Veteran testified in November 2015 that he was being treated for continuing pain and symptoms regarding his back.  The Veteran should be provided a new VA examination in order to determine the current severity of his lumbar spine disability.   

The most recent VA treatment record in the Veteran's file is dated October 27, 2015.  The Veteran's more recent VA treatment records should be obtained.  

The TDIU issue must be remanded because it is inextricably intertwined with the claim for an increased rating and they must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of the Veteran's updated VA treatment records, dated from October 28, 2015, should be obtained and associated with the Veteran's claims file.

2.  When the above action has been accomplished, schedule the Veteran for an appropriate VA examination in order to assess the current severity of his lumbar spine, disability.  Any and all indicated evaluations, studies and tests deemed necessary, including range of motion testing, should be conducted.  The relevant documents in the electronic claims file should be reviewed by the VA examiner in connection with the examination.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case that includes consideration of all evidence received since the January 2015 supplemental statement of the case.  The Veteran should be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




